Citation Nr: 0907011	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran's hearing loss and tinnitus are due to in-service 
noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria of service connection for bilateral hearing 
loss are met.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria of service connection for tinnitus are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the veteran has been diagnosed 
with bilateral hearing loss (as defined by38 C.F.R. § 3.385) 
and tinnitus.  See, e.g., October 2006 VA examination record.  
The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of in-service acoustic trauma.  He 
reports that during service, he routinely had unprotected 
noise exposure to the sound of gunfire from firing 
demonstrations and training.  The service personnel records 
indicate that the veteran served in the field artillery 
operation and intelligence assistant during service; thus, 
in-service acoustic trauma has been conceded.  

The veteran has also reported that he had post-service noise 
exposure from working for a sheet metal company for 40 years, 
but he has indicated that he only had unprotected noise 
exposure during the first few years; he was provided ear 
protection after approximately 1970.  See November 2008 
hearing transcript.  

Service treatment records do not report any complaints or 
treatment pertaining to hearing loss or tinnitus, and the 
separation examination reports normal clinical findings for 
the ear and "normal" results from audiologic testing.  The 
examination records dating at entry and separation do 
indicate that the veteran's hearing underwent a decline 
during service, however.  Audiometric testing in October 1963 
(at entry) revealed pure tone thresholds of negative-5 
decibels in the right ear and negative-10 decibels in the 
left ear at 500 Hertz, negative-10 decibels at 1000, 2000, 
and 3000 Hertz bilaterally, and negative-10 decibels in the 
right ear and 0 decibels in the left ear at 5000 Hertz.  
Audiometric testing in September 1965 (at separation) 
revealed pure tone thresholds had decreased to 0 decibels at 
every Hertz.  

According to the post-service medical evidence associated 
with the file, the veteran was initially diagnosed with 
hearing loss and tinnitus in May 2006.  See May 2006 
Davenport medical record.  The post-service records reflect 
the veteran's history of first noticing that he had tinnitus 
and diminished hearing in the 1970s, when he was in his 30s, 
however, and he has reported that he has used a hearing aid 
since his early 40s/late 30s.  In May 2006, a private 
audiologist stated that "based on audiometric testing 
results, case history, and [the veteran's] chronological 
age", he believed the veteran's hearing loss and tinnitus 
were "at least as likely as not related to" service.  See 
May 2006 Davenport statement.  A VA audiologist came to the 
opposite conclusion, however.  See October 2006 VA 
examination record.  After review of the record, the VA 
examiner opined that it was "less likely as not" that 
tinnitus and hearing loss were caused by military service 
because the veteran had "normal" hearing at separation.  
Rather the examiner believed the veteran's early unprotected 
"occupational noise exposure and aging process may have 
contributed to the hearing loss."  

After review of the evidence, the Board finds that service 
connection is warranted.  Although the record includes a 
negative nexus opinion and does not reflect a diagnosis of 
hearing loss and tinnitus until 40 years after separation, 
the veteran is competent to report that he had unprotected 
noise exposure in service, that he had limited unprotected 
noise exposure after service, and that he developed tinnitus 
and diminished hearing soon after separation, and the Board 
finds the veteran's histories credible and consistent with 
the nature of his service.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  See also 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007) 
(the layperson may be competent to identify the condition 
where the condition is simple).  The Board also finds the 
private audiologist's opinion that the hearing loss and 
tinnitus were related to in-service noise exposure is highly 
probative.  See Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008) (mere absence of a review of the record 
does not strip an opinion of its probative value).  Cf. 
LeShore v. Brown, 8 Vet. App. 406 (1996).  Thus, based on the 
evidence of a worsening in hearing during service, the 
private audiologist's positive nexus opinion, and the 
veteran's credible testimony, the Board finds that the 
evidence is at a minimum in equipoise as to whether the 
hearing loss and tinnitus are related to service.  In such 
circumstances, the benefit of the doubt goes to the veteran; 
consequently, service connection is granted.  
38 U.S.C.A. § 5107(b).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


